Citation Nr: 1412495	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral lower extremity disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied service connection for bilateral lower extremity disability, rheumatoid arthritis, and fibromyalgia.  

In April 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran's current bilateral lower extremity disability is related to service.  


CONCLUSION OF LAW

A bilateral disability of the lower extremities was not incurred in or aggravated by active service, nor did it manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2009 and January 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as rheumatoid arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran's service treatment records are not contained in the claims file.  After requesting them, the RO was informed in October and November 2009, and April 2011 that the records were not available.  Here, the Board finds that the RO has carried out all necessary steps to obtain the Veteran's service records.  In an April 2011 letter, the RO informed the Veteran that his records had not been located.  He was asked to furnish any alternate sources that may have his records.  

The Veteran contends that his bilateral lower extremity disability had its onset in service and related to his currently diagnosed rheumatoid arthritis, or in the alternative, his current fibromyalgia.  

Although the Veteran's service medical records are unavailable, the Veteran did submit a copy of one page of his service medical records with his claim.  An April 1993 treatment note shows that the Veteran sought treatment for bilateral shin pain.  He complained of lower leg pain from his heels to his knees.  It was recommended that the Veteran report for an x-ray/bone scan and evaluation to rule out a stress fracture.  No diagnosis was given at the time of treatment.  The Veteran acknowledged that he never reported for the x-ray or bone scan because he was afraid he would get "kicked out" of the military.  

A September 2006 treatment record from Cherokee Nation Vinita Clinic shows that the Veteran complained of neck, shoulder, hip and knee pain that had persisted for 2 years.  He also reported redness and swelling.  He was diagnosed with rheumatoid arthritis and received subsequent and continuing treatment for that condition.  Treatment records from September 2006 to March 2010 show consistent follow-up treatment for rheumatoid arthritis.  While there are references to fibromyalgia during this period, there is no clear diagnosis.  

February 2007 to April 2010 treatment records from Dr. Malloy reflect treatment for rheumatoid arthritis and fibromyalgia.  A November 2009 statement from Dr. Malloy acknowledges the Veteran had been treated by him for diagnosed rheumatoid arthritis and fibromyalgia for the past 3 years.  Dr. Malloy also opined that the Veteran's current disabilities were a result of shin splints incurred during basic training in 1993.  Dr. Malloy stated that the 1993 shin pain experienced by the Veteran was the onset of his current rheumatoid arthritis.  No rationale was provided.  

In November 2011, the Veteran had a VA examination to determine whether his current disabilities of rheumatoid arthritis and fibromyalgia were related to the symptoms reported in April 1993.  During the examination the Veteran was assessed for fibromyalgia, his knee complaints, and lower leg conditions.  

With regards to the Veteran's diagnosed rheumatoid arthritis, after a review of the medical records, the Veteran's history, and a physical examination, the VA examiner opined that this condition was less likely than not the result of or aggravated by an in-service injury or event, and did not manifest within one year of discharge.  The examiner provided the rationale that the Veteran's rheumatoid arthritis was at least as likely as not the result of an immune and/or idiopathic etiology that manifested more than one year after discharge.  

As for fibromyalgia, the examiner opined that although the Veteran had a prior diagnosis, there were no current findings, signs, or symptoms of fibromyalgia on examination, and that the previous diagnosis of fibromyalgia was without merit.  The examiner explained that the Veteran had no trigger points with vigorous palpation with and without distraction generally associated with fibromyalgia.  The examiner also stated that the Veteran's symptoms were explained and supported by his rheumatoid arthritis.  

The examiner also diagnosed the Veteran with minimal degenerative joint disease (DJD) of the left patellae and calcifications in the medullary canal of the right distal femur.  The Veteran reported daily flare-ups that lasted all day, accompanied by moderate leg swelling, redness, and warmth and alleviated with rest.  The examiner opined that the calcifications were less likely as not a result of or aggravated by an in-service injury, and more likely the result of a post service injury.  The examiner explained that there is no evidence of onset in service or within one year of discharge.  

The Board finds that the preponderance of the more competent evidence of record is against a finding that the Veteran's currently diagnosed rheumatoid arthritis or fibromyalgia is related to service, or manifested to a compensable degree within one year of discharge.  The Veteran sought treatment for shin pain in service, however no diagnosis was given.  The Veteran was told to follow-up with the medical center for an x-ray and bone scan to rule out a stress fracture, however, the Veteran acknowledged he never followed-up to obtain the suggested tests.  The Board notes that the Veteran is competent to report symptoms related to his rheumatoid arthritis.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's statements are not competent to demonstrate that any in-service symptoms he experienced were related to his currently diagnosed rheumatoid arthritis or fibromyalgia.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Here, as he is not a physician or shown to have any pertinent medical training, the Veteran is not considered competent to make a determination that any symptoms he experienced in-service are related to his currently diagnosed disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There are two medical opinions of record.  The first opinion was rendered by Dr. Malloy.  Dr. Malloy opined that the Veteran's current rheumatoid arthritis had its onset in service when the Veteran had shin splints.  The Board notes that the Veteran was never diagnosed with shin splints in service.  Furthermore, Dr. Malloy rendered an opinion but did not provide any rationale for that opinion.  Thus, the Board finds that opinion to be of minimal probative value.  

The second opinion was provided by a VA examiner.  The examiner considered the Veteran's statements regarding his history, and the opinion of Dr. Malloy.  The examiner found that there was no competent evidence linking the Veteran's current rheumatoid arthritis to an in-service injury or event.  In reaching this conclusion, the VA examiner noted that the Veteran never had a definitive diagnosis of shin splints.  The examiner further noted that although Dr. Malloy opined that shin splints were the initial expression of the Veteran's rheumatoid arthritis, rheumatoid arthritis is an immune illness, whereas shin splints are the result of traumatic injury.  When the Veteran was diagnosed with rheumatoid arthritis, he complained of red, swollen joints.  There was no such complaint at the time of the 1993 treatment for shin pain.  Additionally, the examiner stated that the Veteran's current rheumatoid arthritis did not manifest within one year of discharge and was diagnosed years after the Veteran left active service.  

Accordingly, under these circumstances, the Board must conclude that service connection is not warranted for a bilateral lower extremity disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral lower extremity disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


